Citation Nr: 0004548	
Decision Date: 02/22/00    Archive Date: 02/28/00

DOCKET NO.  98-12 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for prostatitis, currently 
rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to November 
1977.


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which determined that a disability 
evaluation in excess of 20 percent for the veteran's service-
connected prostatitis was not warranted.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service-connected prostatitis is currently 
manifested by an enlarged, tender prostate associated with 
periods of infection, requiring treatment by antibiotics; 
increased urinary frequency (every hour during the day and 4 
to 5 times at night); and the requirement for the sometime 
use of absorbent pads.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
prostatitis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, §§ 4.115a and 4.115b, 
Diagnostic Code 7527 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative contend, in essence, that 
a disability rating in excess of 20 percent is warranted for 
the veteran's service-connected prostatitis disability.  The 
veteran specifically argues that this higher rating is 
warranted due to the fact that he must change absorbent 
materials 4 to 5 times per day, that he has 

daytime voiding intervals of less than one hour, and that he 
has to void five or more times a night.  See VA Form 21-4138, 
Statement in Support of Claim, received by VA in March 1998.  

Initially, the veteran's claim is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  That is to say 
that he has presented a claim that is plausible.  His 
assertions that his prostatitis has increased in severity are 
plausible.  See Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  All relevant facts have been properly developed and 
no further assistance to the veteran is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a) 
(West 1991).

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(1999) (Schedule), which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1999).  The disability ratings evaluate the 
ability of the body to function as a whole under the ordinary 
conditions of daily life including employment.  Evaluations 
are based on the amount of functional impairment; that is, 
the lack of usefulness of the rated part or system in self 
support of the individual.  38 C.F.R. § 4.10 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (1999).  When a 
disability is encountered that is not listed in the rating 
schedule it is permissible to rate under a closely related 
disease or injury in which the functions affected, the 
anatomical location and the symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (1999).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2 , 4.41 (1999).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence 

over the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

During his period of military service, the veteran was 
diagnosed with prostatitis.  In January 1979, his prostate 
was noted on VA examination to be "boggy," and he 
experienced painful discharge.  Service connection was 
granted by the RO in March 1979; the current 20 percent 
rating was assigned by the Board in a decision rendered in 
July 1997.

Of record is a June 1997 letter shown to have been written by 
a private physician.  This letter pointed out that the 
veteran had a history of chronic prostatitis with significant 
irritative and obstructive voiding symptoms on a chronic 
basis.  The private physician added that the veteran had 
recently been passing some small pieces of stone material, 
which were described as likely fragments from left renal 
calculus.  

A private hospital operative report from Huntsville Hospital 
shows that the veteran underwent cystoscopic examination, 
accompanied by ESWL [extracorporeal shockwave lithotripsy] in 
June 1997.  

A VA outpatient treatment progress note dated in November 
1997 shows that the veteran was afforded follow-up treatment 
for chronic prostatitis.  The veteran reported continuing 
problems associated with his prostate, including continuing 
"drainage/urine leakage," which, it was noted, the veteran 
had complained of in the past.  His urinary frequency was 
noted to wax and wane.  The veteran reported occasional 
difficulty in getting to the bathroom in time, and indicated 
that he used pads to protect his cloths from drainage and 
excessive dribbling.  The physician noted that the veteran 
had informed him of this in the past, and added that the 
veteran had also informed him that this information had to be 
documented.  Increased frequency was reported.  It was also 
reported that the veteran's prostate was described as "2+," 
"boggy," and very tender.


An April 1998 VA outpatient record shows that the veteran 
reported doing "OK," but still reported periodic 
prostatitis flare-ups.  He reported occasional pad leakage 
that necessitated him changing the pads 3 to 4 times a day.  
The diagnosis was chronic prostatitis.

The veteran was most recently examined in March 1999.  The 
report of a VA genitourinary examination shows that the 
veteran reported frequency of every hour during the day and 4 
or 5 times at night.  Some hesitancy was noted.  Stream was 
noted to be good and no dysuria was indicated.  He also 
indicated that, in terms of incontinence, a few drops leak 
onto his underwear all the time, and he sometimes must wear a 
pad.  He further noted that he has to wear one every day, 
but, at the time of examination, was not shown to be wearing 
a pad.  A history of urinary tract surgery was not indicated.  
He reported continual urinary tract infections, for which he 
takes a maintenance dose of Floxin.  Catheterization was not 
indicated.  The veteran noted that his condition only 
interferes with his employment and his daily activities when 
infected.  Examination showed the prostate to be very tender, 
edematous, and smooth, without any irregularities.  Seminal 
vesicle was not felt.  The prostate was noted to be 2 to 3 
plus enlarged and much more tender than ordinary.  The 
diagnosis was chronic prostatitis.  

As shown as part of a VA Form 21-4138, dated in November 
1997, the veteran claimed to wear pads and change them 3 to 4 
times a day.  He indicated that it was his opinion that a 40 
percent disability evaluation should be assigned for his 
service-connected prostatitis disability.  In addition, the 
veteran, as part of his substantive appeal (VA Form 9, Appeal 
to Board of Veterans' Appeals, dated in August 1998), in 
arguing that he was entitled to a higher rating for the 
disability at issue, asserted that he had met the criteria 
for a 40 percent rating under voiding dysfunction as well as 
the 30 percent rating criteria under urinary tract infection.  

Prostatitis is rated under Diagnostic Code 7527 of the 
Schedule, which contemplates prostate gland injuries, 
infections, hypertrophy and post operative residuals.  38 
C.F.R. § 4.115b, Diagnostic Code 7527 (1999).  The rating 
authority is instructed to 

rate the prostate disorder as either a voiding dysfunction or 
a urinary tract infection under general rating criteria for 
genitourinary system dysfunction.  38 C.F.R. § 4.115a (1999).

Voiding dysfunction is rated under three sub categories:  
urinary leakage, urinary frequency and obstructed voiding.  
Urinary leakage has ratings ranging from 20 to 60 percent.  A 
60 percent rating contemplates continual urine leakage, post 
surgical urinary diversion, urinary incontinence, or stress 
incontinence requiring the use of an appliance or the wearing 
of absorbent materials which must be changed more than 4 
times per day.  A 40 percent rating contemplates leakage 
requiring the wearing of absorbent materials that must be 
changed 2 to 4 times per day.  A 20 percent rating 
contemplates leakage requiring the wearing of absorbent 
materials that must be changed less than 2 times per day.

Urinary frequency has ratings ranging from 10 to 40 percent.  
A 40 percent rating contemplates a daytime voiding interval 
of less than one hour, or awakening to void five or more 
times per night.  A 20 percent rating contemplates a daytime 
voiding interval of between one and two hours, or awakening 
to void three to four times per night.  A 10 percent rating 
contemplates a daytime voiding interval of between two and 
three hours, or awakening to void two times per night.

Obstructed voiding has ratings ranging from noncompensable 
(zero percent) to 30 percent.  A 30 percent rating 
contemplates urinary retention requiring intermittent or 
continuous catheterization.  A 10 percent rating contemplates 
marked obstructive symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with any one or 
combination of the following:  (1)  post void residuals 
greater than 150 cc.; (2)  uroflowmetry; markedly diminished 
peak flow rate (less than 10 cc/sec); (3)  recurrent urinary 
tract infections secondary to obstruction; (4)  stricture 
disease requiring periodic dilatation every 2 to 3 months.  A 
noncompensable rating contemplates obstructive symptomatology 
with or without stricture disease requiring dilatation 1 to 2 
times per year.


Urinary tract infection has ratings of 10 and 30 percent.  A 
30 percent rating contemplates recurrent symptomatic 
infection requiring drainage/frequent hospitalization 
(greater than two times/year), and/or requiring continuous 
intensive management.  A 10 percent rating contemplates long-
term drug therapy, 1-2 hospitalizations per year and/or 
requiring intermittent intensive management.

The current medical evidence, shown in the form of the above-
discussed March 1999 VA examination report, reflects that the 
veteran reported urinary frequency as every hour during the 
day and 4 or 5 times at night.  He also indicated, in terms 
of incontinence, that a few drops leak onto his underwear all 
the time, and that he sometimes must wear a pad.  He further 
noted that he has to wear one every day; however, at the time 
of examination, he was not shown to be wearing a pad.  A 
history of urinary tract surgery was not indicated.  He 
reported continual urinary tract infections, for which he 
takes a maintenance dose of Floxin.  Catheterization was not 
indicated.  

It is the Board's judgment that the current symptoms and 
findings relative to the veteran's service-connected 
disability do not satisfy the criteria for a rating in excess 
of 20 percent under the rating criteria.  While the veteran 
reported, in effect, constant urinary tract infections, for 
which he took a maintenance dose of Floxin, no urinary tract 
disease or hospitalization was shown in the past year.  
Therefore, a 30 percent rating is not shown to be warranted 
for urinary tract infections.  As catheterization was not 
reported to have been necessary at the time of the recent 
March 1999 VA examination, a 30 percent rating pursuant to 
obstructed voiding is not for application.  As noted above, a 
40 percent rating is for assignment, concerning urinary 
frequency, for daytime voiding interval less than one hour, 
or when awakening to void 5 or more times per night is 
required.  As noted in March 1999, the veteran claimed that 
his urinary frequency was every hour during the day and 4 or 
5 times at night.  Therefore, a 40 percent rating is not 
shown to be 

warranted in this instance.  Finally, a 40 percent rating is 
shown to be for application where leakage requires the 
wearing of absorbent material which must be changed 2 to 4 
times per day.  On most recent VA examination (March 1999) 
the veteran indicated that a few drops leak onto his 
underwear all of the time and sometimes he had to wear a pad.  
He added that that had to wear one every day.  While 
acknowledging that the veteran asserted in March 1998 that he 
was required to change absorbent materials 4 to 5 times 
daily, and that his daytime voiding interval was less than 
once an hour with night time voiding reported as at least 5 
times or more, the Board is of the opinion that in this case, 
where the present level of the veteran's disability is the 
primary concern, the medical findings reported at the time of 
his most recent examination, March 1999, are of particular 
probative value.  See Francisco, supra.  In addition, based 
upon a review of the complete evidence of record, the Board 
finds that the objective medical evidence does not go to 
substantiate the veteran's subjective claims concerning the 
frequency of urination as well as his assertions pertaining 
to the number of pads he changes as a result thereof.  

Accordingly, it is the Board's judgment that the current 
findings and symptoms are contemplated by the 20 percent 
rating, and a rating in excess of 20 percent is not 
warranted.  The Board does not find that any of the other 
applicable provisions of Chapters 3 and 4, 38 C.F.R. (1999), 
provide a basis for granting an increased rating for the 
disability currently at issue.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  

Additionally, the evidence does not reflect that the degree 
of impairment more nearly approximates the criteria for the 
next higher evaluation pursuant to 38 C.F.R. § 4.7 (1999), 
nor is the evidence in equipoise as to warrant consideration 
of the benefit of the doubt rule.  38 C.F.R. § 4.3 (1999).



ORDER

Entitlement to an increased rating, in excess of 20 percent, 
for prostatitis is denied.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

